Title: [Diary entry: 2 November 1785]
From: Washington, George
To: 

Wednesday 2d. Thermometer at 58 in the Morng. 58 at Noon and  at Night. A Very thick, damp Morning, & heavy Fog until about 9 Oclock, when it began to Rain; & continued to do so until Noon, when it thinned, and looked as if it would be fair, but soon recommenced raining, which lasted until near night. Perceived the Wheat from the Cape, which had been sent to me by Mr. Powell of Philada., & which I sowed on the 19th. of last Month had come up very well. The Guinea Grass in my Botanical Garden was as much injured by the frosts which we have had, and the colour of the blade as much changed, as those of Indian Corn would have been from the same cause. Could perceive none of the Guinea grass up which I sowed in the Inclosure behind the Stable (old Vineyard)—the 1st. day of Sepr.